      Case 2:17-cv-07707-EEF-JCW Document 43 Filed 05/06/19 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

PETER ANGELLE                                                   CIVIL ACTION

VERSUS                                                          NO. 17-7707

SPARTAN OFFSHORE DRILLING, LLC                                  SECTION “L” (2)

                       ORDER AND REASONS ON MOTION

       This is a marine personal injury case instituted by Peter Angelle ("Angelle" or

"plaintiff") against Spartan Offshore Drilling, LLC ("Spartan" or "defendant") and

Gordon Reed & Associates, Inc. ("Gordon Reed"). Gordon Reed was subsequently

dismissed as a defendant by summary judgment. Record Doc. No. 16. Plaintiff alleges

that on July 18, 2017, while working as an employee for Gordon Reed & Associates, he

tripped on a "packer stem sticking out of a pallet," fell over a handrail and to the vessel

deck. Record Doc. No. 22 (Second Amended Complaint at p. 2, ¶¶ 4-6). As a result of

this fall, plaintiff alleges that he sustained "injuries to his lumbar spine, cervical spine,

right shoulder and connective joints, tissues and nerves. . . " Id. at ¶ 7. Plaintiff seeks

"damages for past, present and future physical and emotional pain and suffering,

permanent physical disability and scarring, past and future medical expenses . . . loss of

wages and wage earning capacity, and loss of fringe benefits." Id. at p. 3, ¶ 9.

       Defendant's Motion for Leave to File Third-Party Demand is currently pending

before me. Record Doc. No. 42. Local Rule 7.5 requires that a memorandum in

opposition to a motion must be filed no later than eight days before the noticed
      Case 2:17-cv-07707-EEF-JCW Document 43 Filed 05/06/19 Page 2 of 5




submission date. No memorandum in opposition to defendant's motion has been timely

submitted. Additionally, defendant in its motion has certified that it "contacted counsel

for [p]laintiff, who indicates he has no objection to the filing of this [motion] assuming

it will not impact the current trial date." Record Doc. No. 42-1. Accordingly, this motion

is unopposed, and, further, it appearing to the court that the motion has merit, IT IS

ORDERED that the motion is GRANTED.

       Fed. R. Civ. P. 14(a)(1) provides that "[a] defending party may, as third-party

plaintiff, serve a summons and complaint on a nonparty who is or may be liable to it for

all or part of the claim against it. But the third-party plaintiff must, by motion, obtain the

court's leave if it files the third-party complaint more than 14 days after serving its

original answer." Additionally, Fed. R. Civ. P. 14(c)(1) provides that "[i]f a plaintiff

asserts an admiralty or maritime claim under Rule 9(h), the defendant or a person who

asserts a right under Supplemental Rule C(6)(a)(i) may, as a third-party plaintiff, bring

in a third-party defendant who may be wholly or partly liable–either to the plaintiff or to

the third-party plaintiff–for remedy over, contribution, or otherwise on account of the

same transaction, occurrence, or series of transactions or occurrences."

       In his second amended complaint, Angelle states that he is bringing this lawsuit

"as an admiralty or maritime claim under Fed. R. Civ. [P.] 9(h)." Record Doc. No. 22 at

p. 3. "Rule 14(c) does not expressly provide a period within which a third-party

                                              2
      Case 2:17-cv-07707-EEF-JCW Document 43 Filed 05/06/19 Page 3 of 5




complaint may be served without notice or motion . . . . These matters presumably are

governed by the applicable provisions in Rule 14(a)." § 1465Admiralty and Maritime

Claims, 6 Fed. Prac. & Proc. Civ. § 1465 (3d ed.) (citing cases).

       The district court has broad discretion in deciding whether to permit a third-party

complaint when, as here, "a defending party seeks to [serve a summons and complaint

on a nonparty] more than 14 days after serving its original answer." Hancock v. Chicago

Title Ins. Co., 263 F.R.D. 383, 392 (N.D. Tex. 2009) (citing S. Ry. Co. v. Fox, 339 F.2d

560, 563 (5th Cir. 1964), aff’d, 2011 WL 1057567 (5th Cir. 2011), redesignated as

opinion, 636 F.3d 699, 79 Fed. R. Serv. 3d 189 (5th Cir. 2011). In doing so, courts

generally examine "the prejudice to the parties, complication of trial issues, likelihood

of delay, and timeliness." Hancock, 263 F.R.D. at 393.

       Evaluating the factors in this instance militates in favor of granting leave to file

this third-party demand. It is unlikely that either the plaintiff or the third-party defendant

will be unduly prejudiced by allowing Spartan to bring a third-party action against

Gordon Reed. Gordon Reed is allegedly plaintiff's employer, Record Doc. No. 42-4 at

p. 1, ¶ 2, and was previously a party to this case and filed an answer and corporate

disclosure before it was dismissed on summary judgment. Record Doc. Nos. 10, 11, 15,

16, 23. It presumably has knowledge of the facts and allegations upon which this case is

based. While this third-party complaint has been filed many months both after this case

                                              3
      Case 2:17-cv-07707-EEF-JCW Document 43 Filed 05/06/19 Page 4 of 5




was instituted and after plaintiff's second amended complaint, Record Doc. No. 22, the

scheduling order entered in this case does not contain a deadline for amending pleadings

or filing third party complaints. Record Doc. No. 33. Typically, motions filed before

court-ordered deadlines are issued are presumed to be timely. See Iraheta v. Equifax

Information Services, LLC, 2018 WL 1881270, at *2 (W.D. La. Apr. 18, 2018) (citing

Greco v. Nat'l Football League, 116 F. Supp. 3d 744, 755 (N.D. Tex. 2015)); Poly-Am,

Inc. v. Serrot Int'l Inc., 2002 WL 206454, at *1 (N.D. Tex. Feb. 7, 2002). Additionally,

more than two months remain until the discovery deadline and the scheduled trial in this

matter is more than three months away. It appears that ample time remains to conduct

discovery regarding a party that was previously in this case. As such, there is little

likelihood of delay, particularly as many of the facts surrounding Spartan's third-party

complaint overlap with the facts of the instant case.

       This is a classic type of third-party action in which a defendant has a potential

claim against a third party for indemnity and/or contribution. In its proposed third-party

complaint, Spartan alleges that it entered into a Master Drilling Contract with Walter Oil

& Gas Corporation ("Walter Oil"), and that Gordon Reed also entered into a Master

Service Agreement with Walter Oil. Record Doc. No. 42-4 at p. 2. Spartan cites

provisions of that Master Service Agreement in its proposed third-party complaint to

allege that Gordon Reed is liable to it for full indemnification and/or contribution. Id. at

                                             4
      Case 2:17-cv-07707-EEF-JCW Document 43 Filed 05/06/19 Page 5 of 5




pp. 3-4. While these issues may complicate a trial in this case, "it is typical for third-party

actions to give rise to new claims between the third-party plaintiff and third-party

defendant." Hancock, 263 F.R.D. at 393 (citing Am. Fid. & Cas. Co. v. Greyhound Corp.,

232 F.2d 89, 92 (5th Cir. 1956). Courts generally consider judicial efficiency and the

importance of avoiding circuity of litigation and duplication of effort in permitting third-

party actions in these sorts of cases.§ 1454Practice in Third-Party Actions—Time and

Nature of the Motion, 6 Fed. Prac. & Proc. Civ. § 1454 (3d ed.) (citing cases). Permitting

this third-party complaint will allow for all claims arising under these facts to be brought

in one case, whereas denying this motion would result in unnecessarily duplicative and

costly litigation.

       For all the foregoing reasons, the motion is granted.

                                                      6th
                      New Orleans, Louisiana, this _________ day of May, 2019.




                                                   JOSEPH C. WILKINSON, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                              5
